EXHIBIT 10.34

The Fair, Isaac Companies

Fair, Isaac Contract No. 880246   
Date of Offer: December 12, 1988

ANALYTIC PRODUCTS AND SERVICES MASTER CONTRACT
AGREEMENT

INTRODUCTION

This Agreement is made and entered into as of December 19, 1988, by and between
Equifax Incorporated, a Georgia corporation and its United States subsidiaries,
hereinafter referred to as “Equifax”, and Fair, Isaac and Company, Incorporated,
a Delaware corporation and its wholly owned subsidiaries, hereinafter referred
to as “Fair, Isaac”.

Equifax and Fair, Isaac desire to mutually create and market various products
and services. This contract specifies the nature of the overall business
relationship between Equifax and Fair, Isaac. Specific products and services are
or will be defined and incorporated herein by addenda to this general Agreement.
Some of these addenda may be contracted between subsidiaries of Fair, Isaac or
Equifax as the case may be.

1.        DEFINITION OF TERMS.

Wherever they appear within, the following terms shall have the meaning here
stated:

1.1      Credit Bureau Records refers to all data on an individual that are
maintained and made available by The Credit Bureau, Inc. of Georgia and Equifax
Marketing Services, including, but not limited to, trade line data, inquiry
data, public records data, and demographic data as needed in connection with a
specific addendum.

1.2      Scoring refers to the act of quantifying a consumer’s risk on the basis
of Credit Bureau Records.

1.3      Scorecard refers to the table of numeric weights produced by Fair,
Isaac from an analysis of a body of Equifax’s credit bureau records which
assigns various numeric values to the various levels of performance
(“attributes”) which may be observed within each of several measured fields
(“characteristics”). The scorecard may also include various scaling parameters.

1.4      Score is the result of applying the scorecard numeric weights to the
data contained in a credit bureau record. The score is used to estimate the
relative likelihood that future performance will be as desired.


 



--------------------------------------------------------------------------------

1.5      Pooled Data Scorecards refer to those developed by Fair, Isaac from an
analysis of a body of credit bureau records which has been aggregated from two
or more unaffiliated credit granting organizations, or from Equifax Snap-Shot
files.

1.6      Snap-Shots or Snap-Shot Data refer to data resulting from the periodic
sampling of Equifax credit bureau files using the Research Data Base System
structured specifications. Each Snap-Shot will consist of current credit bureau
records identified by Fair, Isaac, concatenated with one or more corresponding
archived sets of credit bureau records from earlier time periods.

1.7      The Software Facility will consist of the structured specifications and
the set of computer software programs designed specifically to accomplish
characteristic selection, translation into final score or exclusion code,
selection of reason codes, verification of scoring accuracy, and such other
functionality which may be agree to in subsequent addenda; and written from the
structured specifications originated by Fair, Isaac. Excluded from the Software
Facility definition are all computer software programs and specifications which
are required to interact with a customer in locating consumer files for scoring,
as well as all resultant billing, auditing and reporting programs; excepting
those reporting and auditing programs defined by Fair, Isaac for Fair, Isaac use
and defined in separate addenda. This definition shall include, but shall not be
limited by, those structured specifications and computer programs written from
those specifications set forth in Appendix A.

1.8      Date of Execution refers to the date on which this document shall have
been signed by lawful representatives of both parties.

1.9      Date of Commencement, also referred to as Commencement, refers to the
date on which, by mutual agreement, the first use of the Software Facility is
made for paid commercial purposes with respect to each product offered
hereunder.

1.10    Travel Expenses shall refer to all the costs associated with the
transportation, housing and sustenance of an individual while away from home on
approved business related to the sales, development, and servicing of such
products and services that result from this Agreement. Except as otherwise
stated or agreed to, each of the parties shall be solely responsible for payment
of the Travel Expenses of its own employees. Where the term Host appears, it
shall imply the obligation of the Host organization to arrange and pay for
needed meeting room facilities and other common expenses associated with the
gathering, including any food and beverage costs that are included.


 



--------------------------------------------------------------------------------

2.        AGREEMENT STRUCTURE.

Each product or service to be developed and offered under this Agreement, the
responsibilities of Equifax and Fair, Isaac with respect thereto, the fees to be
charged for the use of such product or service by Equifax’s subscribers and the
allocation of revenue between Equifax and Fair, Isaac will be set forth in
detail in Addenda to this Master Agreement. The terms and provisions of this
Master Agreement shall apply to all such Addenda unless otherwise provided in an
Addendum in which case the contrary provisions of the Addendum shall apply to
the products or services covered by that Addendum. Addenda shall be effective
only upon execution by both Equifax, or a subsidiary or affiliate thereof, and
Fair, Isaac.

3.        TERM.

This Agreement shall be in effect from the Date of Execution hereof and shall
remain in effect as long as there is a signed addendum currently active.

4.        SERVICE CHARGES.

It is anticipated that both Equifax and Fair, Isaac will generate revenues as a
result of this Agreement. It is the intention that such revenues, unless
otherwise defined, will be pooled and shared in proportions set forth in this
Agreement and its addenda. It is likely that shared proportions will differ by
product or service depending on the relative contributions of Fair, Isaac and
Equifax.

4.1      Equifax and Fair, Isaac shall agree on an initial schedule of end user
charges for each product or service offered. These may be mutually reviewed and
adjusted from time to time. For most products and services, customers will
subscribe to and contract for the basic product or service directly with
Equifax. Equifax is at liberty to make individual subscriber price concessions.
If any price concession has the potential to reduce Fair, Isaac’s revenue, it
will be mutually agreed to by Equifax and Fair, Isaac prior to implementation of
price.

4.2      Equifax’s share of any fees billed by Fair, Isaac directly to
subscribers for meetings or other services shall be credited to Equifax by memo
to be deducted from the next usage fees settlement check to Fair, Isaac.

4.3      Payment shall be made by Equifax once per month, whether or not all
customers have by then paid Equifax, and shall be accompanied by a copy of the
billing report from which said service charges were computed. In the event that
Equifax’s share of revenues paid directly to Fair, Isaac should exceed Fair,
Isaac’s share of the fees paid to Equifax in any one month then Fair, Isaac
shall reimburse Equifax under the same conditions


 



--------------------------------------------------------------------------------

set forth in this paragraph.

4.4      In the event that either party should write off as bad debt any usage
fees due from a customer for which the other has already been compensated, then
the party that has received compensation shall return to the other said
revenues.

4.5      Either party may engage an independent auditor to make a reasonable
examination of the other’s records in the event of a billing or revenue related
dispute between the two parties.

5.        DATA PROVIDED.

Data for the development of Scorecards shall consist of Snap-Shots sampled from
Equifax credit bureau records, provided by Equifax to Fair, Isaac based on a
Structured Specification, entitled “Equifax/Fair, Isaac Research Data Base
System” incorporated herein by Appendix A. The data to be provided by Equifax
shall be provided at no cost to Fair, Isaac in a mutually agreeable form and
shall be updated no less frequently than every twelve months until this
Agreement is terminated. Equifax agrees not to disclose the Equifax/Fair, Isaac
Research Data Base System specifications, related computer software programs, or
resultant sample data to any third party.

Fair, Isaac shall use the data provided by Equifax to develop Scorecards, to
conduct validation analyses of Pooled Data Base Scorecards, to provide
performance data for use in marketing the products and services, and for
research and development to the end of improving the jointly developed products
and services. Such scorecards will be developed for the sole use of Equifax in
the Software Facility defined by this Agreement.

6.        SOFTWARE FACILITY.

Some of the products and services covered by this Agreement will need unique
Equifax software.

For the software modules that Fair, Isaac designs, Fair, Isaac shall create and
maintain rigorous structured specifications for each module of the Software
Facility to reside within the Equifax system. Equifax and Fair, Isaac will
mutually agree on the content of said specifications and modify them as needed
to reach agreement. Equifax will write and install the computer software code
according to these specifications.

7.        RIGHTS IN DATA.

All original data furnished by, and all hard copy output generated for, either
party by the other, including but not limited to studies, plans, reports, or
projections


 



--------------------------------------------------------------------------------

(except information in the public domain) shall belong exclusively to the
originating party excepting as otherwise specified herein. Materials prepared
exclusively for and delivered to one of Equifax’s subscribers shall remain the
property of that company.

8.        OWNERSHIP.

During the term or upon the termination of this Agreement, Equifax shall own and
retain the commercial rights to all computer software programs developed for use
on Equifax’s computer systems, other than those which were written from the
structured specifications originated by Fair, Isaac and covered by Section 1.7
of this Agreement, including the right to resale. During the term or upon
termination of this Agreement, Fair, Isaac shall own and retain the commercial
rights to the Software Facility as defined in Section 1.7, including the right
to resale.

8.1      All scorecards and associated characteristic generation logic, unless
otherwise designated, shall remain the property of Fair, Isaac and the rights to
the use of same are granted by Fair, Isaac to Equifax customers by way of this
Agreement only for the term of this Agreement except as provided in paragraph 7.

8.2      Fair, Isaac shall be compensated at the rate provided for in this
Agreement from revenues received by Equifax for use of the Software Facility by
a third party, regardless of the scorecard used.

9.        MARKETING & SALES.

Both parties shall provide what each respective organization determines to be
adequate staffing and resources to facilitate the marketing and sale of products
and services covered by this Agreement. Fair, Isaac shall provide said resources
under the direction of a single Marketing Director who shall aggressively pursue
all mutually agreed upon marketing and publicity activities. Equifax shall name
a lead marketing individual who shall have final authority to coordinate the
combined efforts. However, this provision shall in no way prohibit either party
from contacting mutual customers on other sales and customer service matters.

Equifax shall have primary responsibility for sales. Fair, Isaac will make best
efforts to participate in joint sales calls, when the customer is large, and
when technical expertise is needed to close the sale. However, Fair, Isaac is
not obligated to make a minimum number of sales calls, unless otherwise so
stated in this Agreement.

9.1      Marketing materials intended for prospects, customers, or staff of
Equifax and Fair, Isaac shall from time to time be prepared by Fair, Isaac
and/or Equifax. Such materials and literature shall be furnished by the
originating party to the other for review and modification. Equifax shall, at
its expense


 



--------------------------------------------------------------------------------

and within the constraints of its advertising/promotion budget, print all
marketing material and sales literature approved by both parties. Any media
releases with regard to products or services covered by this Agreement shall be
prepared jointly by Fair, Isaac and Equifax and shall not be disseminated
without the approval of both parties.

9.2      It is understood that the coupling of the names of Equifax and Fair,
Isaac is mutually advantageous in marketing products and services covered by
this Agreement and each of the parties hereto agree to the reasonable use of the
other party’s name in connection with such products and services. Each party
proposing to use the other party’s name in a public communication must first
furnish an exact copy of the proposed communication to such other party and such
other party shall make a prompt response to the requesting party either
approving or amending such communication. Any written marketing or customer
service materials including, but not limited to, manuals, brochures, and
instructions for general dissemination to Equifax customers shall be identified
as a Equifax product and shall remain Equifax’s property; provided, however,
that any portions of such materials which were written by Fair, Isaac shall bear
acknowledgement of such fact.

10.       COMPETITIVE INTERESTS.

Equifax and Fair, Isaac acknowledge that they may offer competing products or
services in the future. Equifax and Fair, Isaac agree that each party shall
remain free to pursue, unless otherwise restricted, its own interest in such
cases but shall make a good faith effort to avoid any negative product
comparisons or other statements or actions that would tend to hold the other
party in disrepute in order not to disrupt or jeopardize the continuation of a
mutually supporting working relationship between both
parties.                    

11.       CONFIDENTIALITY.

Fair, Isaac agrees to maintain the confidentiality of all data provided by
Equifax during the course of this contract and to indemnify and to hold Equifax
harmless from and against any claim, loss, or expense that Equifax may suffer as
a result of failure on the part of Fair, Isaac to do so. Fair, Isaac further
agrees that the usage of the data shall be limited to the production of products
and services for Equifax’s own proprietary use or for generic product research
and development, and that in no case will any use be made or cognizance be taken
of the identity of individuals or institutions whose records am utilized.

Each party agrees that information and materials, trade secrets and business
affairs relating to the business of the other (except such information and
material as may be in the public domain) shall be held and treated as
confidential, and will be made available only to authorized employees, and will
not be divulged to any


 



--------------------------------------------------------------------------------

third party for any purpose except as mutually agreed upon. Nothing in this
paragraph, however, shall prevent or prohibit either party from providing access
to such information upon request for purposes of regulation, examination or
investigation by applicable state and federal regulatory agencies and
authorities as may be required by law or judicial or administrative process, in
which case the other party is to be notified of said order within three business
days.

12.       LIMITATIONS ON LIABILITY.

Fair, Isaac warrants and represents to Equifax and its customers who may sign
the type of Agreements contemplated by this Agreement that the services provided
herein will accomplish the functions described in the documentation which is set
forth in each Addendum. It is intended that those customers of Equifax who sign
the type of Agreements contemplated by this Agreement shall be beneficiaries of
the warranties and representations made by Fair, Isaac in accordance with this
Agreement. The liability of Fair, Isaac for its failure to accomplish the
functions described in this document shall not exceed the revenue received by
Fair, Isaac from the complaining Equifax customer during the previous twelve
(12) months. In no event shall Fair, Isaac be liable for special or
consequential damages arising from-the provisions of the services hereunder, or
for the performance of any facility elements which were programmed by other than
Fair, Isaac programmers.

13.       INDEMNIFICATION.

Equifax agrees to indemnify Fair, Isaac, and to hold Fair, Isaac, its employees
and agents harmless for all liability (including all costs and reasonable
attorney fees) up to a total of $100,000 (One Hundred Thousand Dollars)
resulting from claims against Fair, Isaac arising out of Equifax’s use of the
products and services under this Agreement including but not limited to any
claim arising out of any alleged failure by Equifax to comply with all
applicable legal requirements or from the performance or failure to perform of
any software facility produced by Equifax programmers. Fair, Isaac warrants that
it owns or has rights to use all software components used to develop all
elements to be delivered under this Agreement and Fair, Isaac agrees to
indemnify and hold harmless Equifax and its agents and employees from any claim,
liability or expense (including all costs and reasonable attorney fees) arising
from Fair, Isaac’s proven non-ownership of, or lack of rights to same. Fair,
Isaac further warrants that the scorecards delivered hereunder (a) will be
statistically sound and empirically derived from a representative sample of the
full Equifax file of credit bureau records, and (b) will not contain any
characteristic prohibited by The Equal Credit Opportunity Act or Regulation B
thereunder. However, Fair, Isaac does not warrant that any scorecard will
qualify as an “empirically derived, demonstrably and statistically sound credit
scoring system” within the meaning of ECOA and Regulation B with respect to a
particular customer unless Fair, Isaac has specifically validated an Account
Scoring Scorecard on that customer’s own performance data. Fair,


 



--------------------------------------------------------------------------------

Isaac’s obligations to indemnify Equifax, as stated herein, shall not exceed a
total of $100,000 (One Hundred Thousand Dollars).

14.       ASSIGNMENT AND CHANGE OF OWNERSHIP.

This Agreement may not be assigned by either party without the prior written
consent of the other party except to the parent corporation or a wholly-owned
subsidiary of the party. If a controlling interest in either party to this
contract (or a parent or subsidiary to which the contract has been assigned in
whole or in part) is acquired by a person or corporation other than as disclosed
in the party’s proxy statement for its 1988 meeting of shareholders, the other
party may, at its option, terminate this Agreement. Twenty percent of the
outstanding shares of any class of stocks shall be considered a “controlling
interest.”

15.       FAILURE TO PERFORM.

Neither party shall be liable for any failure to perform its obligation under
this Agreement if prevented from doing so by a cause or causes beyond its
control. Without limiting the generality of the foregoing, such causes include
acts of God or the public enemy, fires, floods, storms, earthquakes, riots,
strikes, blackouts, wars or war operations, restraints of government, or other
causes which could not with reasonable diligence be controlled or prevented by
the party.

16.       INDEPENDENT CONTRACTORS.

Nothing contained in this Agreement shall be construed as creating a joint
venture, partnership, principal-agent or mutual agency relationship between or
among the parties hereto, and no party, shall by virtue of this Agreement, have
any right or power to create any obligation, expressed or implied, on behalf of
any other party. No party, nor any employee of a party, shall be deemed to be an
employee of another party by virtue of this Agreement.

17.       REMEDIES.

In the execution of this Agreement both Equifax and Fair, Isaac will make a
substantial initial investment prior to the Commencement Date. Hence, it is
counter to either party’s interests to have the other party terminate this
Agreement prematurely. Furthermore, it is recognized that due to the novelty and
technical complexity of the undertakings, it is impossible to anticipate and
provide for every significant technical and business detail. Consequently,
Equifax and Fair, Isaac will make a good faith effort to pursue all possible
means for the resolution of disputes or failures to perform before resorting to
termination.

17.1     Review Committee. In the event that there is any dispute between
Equifax and Fair, Isaac with respect to this Agreement which is not resolved in
the ordinary course of discussion between the Project

 


 



--------------------------------------------------------------------------------

Managers or Marketing Managers, as the case may be, the parties agree that such
matters shall be submitted to the appropriate review committee. Two review
committees shall be established. One such review committee (the “technical
review committee”) shall deal with disputes involving the software, scoring
algorithms, and other matters relating to the development and maintenance of the
Software Facility. The other review committee (the “business review committee”)
shall deal with disputes involving financial, marketing, or other general
business matters. Realizing that each product offering will be unique,
representatives for each of these tyro committees shall be named in the
respective addendum. Either party may change its designated representatives at
any time by furnishing written notice to the other party in the manner provided
for in this Agreement. If a party is notified that a review committee decision
is requested by the other party, the members of the appropriate review committee
shall meet within seven (7) days, either in person or by telephone, to study the
available facts and render a written decision to be signed by both committee
members and which shall include a justification for such decision. If the review
committee does not reach a unanimous decision, then the issue will automatically
be appealed to the Policy Committee provided for below. In the event of
disagreement as to which review committee has jurisdiction over a dispute, the
party filing the request shall prevail.

17.2     Policy committee. The Policy Committee shall consist of two senior
officers of each party. The Policy Committee shall consist initially of John O.
Woldrich and O. Davis Nelson, for Fair, Isaac and Joe Dawson and, Mike Cahoon
for Equifax. Either party may change its designated representatives at any time
upon written notice to the other party in the manner provided for in this
Agreement. The Policy Committee shall meet either in person or by telephone
within seven (7) days after written notice from either party that a stalemate
has occurred in a review committee. Policy Committee meetings shall consist of
discussions with all four members present. In the event that one of the members
is unavailable, then such party shall send a substitute representative of equal
or higher rank. If the Policy Committee members shall not agree otherwise, such
meeting shall be held at a neutral site in Denver, Colorado. If the Policy
Committee does not reach a majority decision, the dispute shall be referred to
arbitration as set forth below.

17.3     Arbitration. In the event that there is any dispute between Equifax and
Fair, Isaac with respect to this Agreement which is not resolved in the dispute
resolution manner provided for in this Section 17, the parties agree that such
matters shall be submitted to a panel of three arbitrators. Within seven (7)
days after written notice from

 


 



--------------------------------------------------------------------------------

either party of a failure of the Policy Committee to resolve a dispute, Equifax
and Fair, Isaac each shall select one arbitrator and notify each other of their
selection. Within fifteen (15) days after their selection, such two arbitrators
shall select the third arbitrator. The arbitrators shall meet within thirty (30)
days after the selection of the third arbitrator and conduct a hearing in
accordance with the rules of the American Arbitration Association to resolve the
dispute. A majority of the arbitrators shall determine the decision/award which
shall be rendered within five (5) days after the completion of the hearing. The
decision of the panel shall be final and not subject to appeal to a court of law
or equity. Each party shall bear its own legal costs unless the arbitration
committee shall provide otherwise. All meetings referred to in this subsection
17.3 shall take place in Denver, Colorado, or some other neutral location
geographically convenient for both parties. No arbitration arising out of or
relating to this Agreement shall include, by consolidation, joinder or in any
other manner, any additional person not a party to this Agreement except by
written consent of both parties to this Agreement. Any consent to arbitration
involving an additional person or persons shall not constitute consent to
arbitration of any dispute not described there in or with any person not named
or described therein.

18.       GENERAL.

18.1    This Agreement shall be construed in accordance with the laws of the
State of the defendant party in any action, Georgia if Equifax and California if
Fair, Isaac.

18.2     It is expressly agreed that this Agreement embodies the entire
understanding of the parties in relation to its subject matter, and that no
other agreement or understanding, oral or otherwise, relative to its subject
matter exists between the parties at the time of execution of this Agreement.

18.3    Each Addendum attached hereto is by this reference made a part of this
Agreement and the terms of these Addenda shall be fully binding on the parties.

18.4    If any court of competent jurisdiction finds any part or provision of
this Agreement to be invalid or unenforceable, such finding shall have no effect
on any other part or provision of this Agreement.

18.5    Either party may choose not to enforce its rights under some part or
provision of this Agreement at a particular time. Such choice shall have no
effect on their right to enforce that same part or provision at another time,


 



--------------------------------------------------------------------------------

or to enforce any other part or provision at any time.

18.6    The section titles in the Agreement are for convenience only and shall
have no effect on the interpretation of any part or provision regardless of the
title heading under which the part of provision is located. Some words in this
Agreement may be used as singular or as plural depending upon the context in
which the word is used each time.

19.       SURVIVAL OF RIGHTS AND OBLIGATIONS.

The rights and obligations of the parties under paragraphs 7, 8, 10, 11, 13, and
17 of this Agreement shall survive any termination hereof.

20.       ACCEPTANCE.

  

 

Contract No. 870246

Accepted for Equifax Inc.

 

 

For Fair, Isaac and Company, Incorporated

 


/s/ MICHAEL W. CAHOON

 

By: 


/s/ JOHN D. WOLDRICH

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

(Signature)

 

 

(Signature)

Name: 

Michael W. Cahoon

 

 

John D. Woldrich

Title: 

Vice President

 

 

Executive Vice President

Date:

December 15, 1988

 

 

Date: December 12, 1988

 


 